 416DECISIONSOF NATIONALLABOR RELATIONS BOARDSeasonaire,Inc.andIsrael Piatek.Case 29-CA-2024TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 29, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, ANDKENNEDYOn December 11, 1970, Trial Examiner Thomas A.Ricci issued hisDecision in the above-entitledproceeding, finding that Respondent had not engagedin the alleged unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision with supporting briefand the Respondent filed a brief in opposition toGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, I conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.IWe note and correct the following minor errors in that sectionof TrialExaminer'sDecision entitled "Credibility"which in no way affect theresult in this caseIn the second paragraph,the reference to Goldberg should read Platek,in the third paragraph,the third sentence should begin"When Pastel told",in the seventh paragraph,the fifth sentence should begin"Ialso creditPastel's2These findings and conclusions are based,in part, upon the TrialExaminer's credibility findings,as to which the General Counsel excepts ItistheBoard's establishedpolicy,however,not to overrule a TrialExaminer's resolutions with respect to credibility unless, as is not the casehere, the preponderance of all the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,inc, 91 NLRB 544,enfd 188 F 2d362 (C A 3)THOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignated Trial Examiner on October 20 and 21, 1970, atBrooklyn, New York City, on complaint of the GeneralCounsel against Seasonaire, Inc., herein called the Respon-dent or the Company. The sole issue of the case is whethertheCharging Party, Israel Piatek, was discharged inviolation of Section 8(a)(3) of the Statute. Briefs were filedafter the close of the hearing by the General Counsel andthe Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following: IFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Respondent is engaged in the manufacture, sale, anddistribution of ladies' garments and related products, andmaintains an office and place of business in Brooklyn, NewYork. The Respondent is a member, for purposes ofcollective bargaining, of National Skirt and SportswearAssociation, Inc., which exists for the purpose,inter aha,ofbargainingwith labor organizations on behalf of itsmembers. During the past year, a representative period, themembers of the Association purchased and caused to betransported and delivered to their places of business, clothand other goods andmaterials valued in excess of $50,000 ofwhich goods and materials valued in excess of $50,000 weretransported and delivered to their places of business ininterstate commerce directly from States of the UnitedStates other than the State in which they are located.During the same period the members of the Associationmanufactured, sold, and distributed at their places ofbusiness products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped from theirplaces of business in interstate commerce. I find that theRespondent is engaged in commerce within the meaning ofthe Act, and that it will effectuate the policies of the Act toexercise j unsdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIfind that Amalgamated Ladies' Garment Cutters'Union, Local 10,International Ladies' Garment Workers'Union,AFL-CIO,herein called the Union,isa labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEThe Issue of the CaseThe complaintraises a single issue:Does the evidenceIA motion of the General Counsel to correct the transcript isherebygranted189 NLRB No. 67 SEASONAIRE, INC.417prove affirmatively that the Respondent discharged IsraelPiatek, a cutter employed 9 months, for a reason proscribedby the Act? Before a violation of Section 8(a)(3) can be saidto have occurred it must be proved that the employerdischarged the employee "to encourage or discouragemembership in a labor organization." The Board has alsoheld it is a violation of Section 8(a)(1) if a man is dischargedfor engaging in "concerted" activities. The complaint asphrased is ambiguous in its allegation as to exactly whatconduct it was by Piatek that the Respondent is said to haveresented and to have intended to curb by the discharge. Itreads only that the man's activity was "protected," that itwas "concerted," and that it was "in connection with theUnion." Although a complex story came to light from thetestimony, theGeneralCounsel stated a somewhatambiguous position as to what the factual contention is,and generally reiterated the conclusionary language of thecomplaint.The Respondent denies any illegal motive in thedischarge. In defense it asserts the real reason was thatthere was not enough work to keep Piatek on, and as hisstatus had been at all times that of a "temporary" cutter,there was nothing improper in his release at that moment.ChronologyThere are certain basic facts that are clear and not reallydisputed. Piatek was hired to be a cutter in the Respon-dent's Brooklyn, New York, cutting department, whereduring the period involved four or five other cutters workedregularly;Goldberg, long a member of the Union himself,is the foreman, with power to hire and discharge. All thecutters are members of the Union, and the shop is coveredby a collective-bargaining agreement that was received inevidence. Piatek started during the workweek ending June13, 1969.Goldberg discharged Piatek early in the morning ofWednesday, March 4, 1970. Both men agreed at the hearingthat it all started with the foreman finding fault with thecutter for the quality of his work, complaining that he wasnot cutting the correct amount of certain trimmings for thegarments.Their stories as to how the resultant heateddialogue continued then differs. According to Goldberg,Piatek retorted it was the customers who were wrong incomplaining and accused Goldberg of not knowing his ownbusiness,and then, with Goldberg pressing his criticism,Piatek spoke to him in very foul language. At that point theforeman fired the man for being insubordinate andpersonally offensive. As he told the story, Piatek started bytellingGoldberg "`You don't know what you are talkingabout. You have got a jumble of figures in here. Nobody inhis right mind would understand these figures.' Then ascrapple took place, and one word led to another and Iwound up telling him `You are running a scab shop.' That isall."At the hearing Piatek denied using any offensivelanguage and Goldberg testified the cutter never mentioned"scab shop" or anynonunion conditionof the shop.From the factory Piatek went to the union hall tocomplain to Business Agent Pastel of his discharge. Andagain there is sharp conflict in testimony between Piatekand the business agent as to what was said. The cuttertestified that when he said he 'had been released Pastelasked why,and he answered it was because he, Piatek, hadaccused Goldberg of "running a scab shop." At this point,stillaccording to Piatek,the business agent picked up thetelephone and told Goldberg he could not lay off the cutterbecause the man had worked 9 months. After listening tothe foreman Pastel turned to Piatek and told him he wastemporary and could bereleased.In contrast to this, Pastel's testimony is that when heasked why Piatek had been laid off, the cutter "told me thathe was told therewas no morework in the shop," and heresponded that as the man had accepted temporaryarrangement there was nothing the Union could do for him.Itwas here,according to Pastel,that Piatek started a"harangue"about a nonunion man working in the shop.In any event, in consequence, late that day Pasteltelephoned Goldberg and called for a shop meeting; all thecutters, together with Goldberg, came to the union hall andconferred with Pastel and Klein, another union official.Here the business agent and Klein gave voice to Piatek'sreport that a nonunion man was working at the cuttingtables and they charged all the cutters, foreman and rank-and-file,with violating union rules by working with theman and not reporting the contract violation to theirUnion. As to this meeting, too, Piatek's testimony departsfrom that of the otherwitnesses.He said three differentnonunion conditions were aired, all reported by him. (1)Battey, not a cutter at all, was working as a cutter; (2)Diamonte, a cutter, was not himself punching his timecard;and (3) four "boys," really bundle helpers, were doingcutters' work at the tables although not union members andnot cutters themselves. Piatek added that he "accused" thebusiness agent of never visiting the shop during the 9months he had worked there.The business agent recalledonly that the question of Battey, the nonunion manworking, was discussed, and that Goldberg admitted he haddone wrong in using the man. Goldberg recalled there hadbeen mention of Diamonte not signing his card, but thatwhen he and Diamonte denied the assertion,thatmatterwas dropped. As to the "four boys" there is only thestatementof Goldbergthat"itspossible"the matter wasmentioned,but no charges were filed on that subject.In the course of the discussion there was also talk ofPiatek's discharge, Goldberg explaining he had fired theman for using offensive language and insubordination.Goldberg added the business agent then said he had a rightto do this.The matter of the nonunion man working endedwith the business agent deciding to file internal unioncharges against the entire cutting group and Goldberg filinga charge against his fellow member Piatek for speakingdisrespectfully to him.In the end,at the close of themeeting, both Klein and Pastel requested that Goldbergnevertheless take Piatek back to work,and the foremanagreed to do so.On Friday, March 6, Piatek was back at work. That sameday Pastel, in his capacity as union officer, filed the internalcharges against the cutters,includingGoldberg, in generallanguage for conduct detrimental to the Union andunbecoming good members. Also that day Goldberg, as aunion member, filed a charge against Piatek for speakingdisrespectively to him.A hearing before the Union's full execution board on 418DECISIONSOF NATIONALLABOR RELATIONS BOARDboth these charges took place on March 12. All the cuttingroom men were present. Here too the testimony conflicts asto what was said, but there was received in evidence theminutes of the meeting as kept by Klein, the secretary of theexecutive board. Two charges were heard, that by BoardAgent Pastel against all the cutters and Goldberg's againstPiatek.Accused of having improperly permitted Battey, theunskilled nonunion man, to cut cloth at the tables, all thecutters, as well as Goldberg, admitted their error. Thisaccording to Klein, Pastel, and Goldberg. Piatek insisted atthe hearing he did not confess guilt. Piatek also testifiedtherewas talk of Diamonte, the shop chairman, notpunching his own timecard as required. Goldberg said therewas no talk about Diamonte's card that night, and no otherwitness spoke of it; the minutes of the meeting are entirelysilenton that subject. Piatek also said that there wasconsiderable discussion about Pastel's failure to inspect theRespondent's plant during the entire 9 months he workedthere.As he told it Pastel's competence was a major issuethat night. He detailed how the business agent defendedhimself by protesting no one had reported the nonunionman to him, and that then "I informed Mr. Pastel in frontof these 40 members [the members of the executive board]that the reason I didn't inform him was that I didn't trusthim." Both Pastel and Klein recalled nothing about thebusiness agent not visiting the shop. Goldberg testifiedPastel had visited the shop during that period, and addedthat after the execution board meeting there was anannouncement by Dolgen, the Union general manager, thatanother business agent, Liebgott, of Brooklyn, would takethe place of Pastel, who was really a Manhattan man.The board decision on the charge against all the cutterswas to fine Diamonte $25 and only to "instruct" the rest notto do this again.The charge against Piatek was considered next. AgainGoldberg accused him of speaking offensively and againPiatek denied it. Three of the regular cutters-Torres,Rivadullo, and Rodriguez-were asked what they hadheard and all three corroborated Goldberg. The executiveboard then lectured both Goldberg and Piatek to behave"with dignity" as good union members and dismissed thecharge.Piatek worked from the 6th to the 27th, when Goldbergagain discharged him. Both testified that the foreman'sstated reason then was that there was not enough work tokeep the cutter. Goldberg testified he asked Piatek for histelephone number, so as to be able to call him if theoccasion arose, only to have the cutter respond he wouldhimself call up to inquire. Piatek denied being asked for hisnumber, but in the end did admit telling the foreman it wasnot possible to reach him by phone. It is this discharge thatis now said to have been an unfair labor practice.CredibilityPiatekwas the only witness called by the GeneralCounsel and at virtually every significant point histestimony conflicted with that of the other witnesses. Inpart because of his demeanor-he was clearly an angryman, emotionally volatile, and personally antagonistic toall other persons involved in the events, in part because ofinherent inconsistencies in his story, and in part because ofan implausibility in much of what he said, I am unable tocredithim.He was twice discharged, with ' certaincircumstances in each instance indicating at leastprimafaciejustifiable reason. But instead of addressing himself tothemerits of the issues, he turned the questions intounrelated matters, both when the things happened andduring the hearing.When Foreman Goldberg firstcriticized him on March 4 for errorsin hiswork, as Piatekadmitted Goldberg did do, he answered-if he is to bebelieved-that Goldberg was running a scab shop. The oneidea simply had nothing to do with the other. When later inthe day Pastel asked him why he had been released, again,still according to the cutter, he said it was because he hadthrown this nonunion business into Goldberg's face. ButPastel said Piatek gave the reason as insufficient work, andonly first spoke of the nonunion Battey after the businessagent had called him temporary and told him the Unioncould not help him. But if Piatek had any rational basis forprotecting his job, apart from inflammatory irrelevancies, itshould have been his permanent status, upon which heeventually based his charge before the Labor Board. As hewould have it, it was Pastel who first spoke of the 9 months'tenure.Why should he bring up this matter? More likely,were it true the cutter started by reporting he had been firedfor attempting to prevent contract violations in the shop,thebusiness agentwould immediately have chargedGoldberg with the clearest illegal discharge. Instead, asPiatek himself testified, the business agent called Goldbergonly to say he could not lay off the man because he hadbeen "there 9 months."Tracing the truth a bit at a time, there is the matter of thefoul language. Piatek admitted "a scrapple took place, oneword led to another," and denied any bad language. Aweek later the three cutters, perfectly good union membersthemselves, openly contradicted Goldberg. It was notnecessary for these three gentlemen to repeat their storybeforeme at the hearing; it is enough Piatek himselfadmitted they gave such "testimony" at the executive boardmeeting. I find, if only on the basis of the open statementsof these three cutters, that Piatek did speak very offensivelyto the foreman and was insubordinate that day.Next comes the matter of the executive board meetingitself.Piatek's total testimony respecting that evening,added to his story of some earlier events, reflects a deep-seated personal animosity towardsBusinessAgent Pastelthat remains unexplained on this record, but whichnevertheless serves to further weaken his credibilitygenerally.When Piatek told him on March 4 that he was atemporary man and could not look to the Union for help,Piatek went to the manager, Dolgen, to say "he has got aracketman as a business agent."Dolgen's answer was, asPiatek himself said: "How dare you speak that way aboutmy business agents." Piatek continued his attack uponPastel later in the day, at the shop meeting "whom Icomplained that did not show up at my place for tenmonths there that I was there." As Piatek told it, at theexecutive board meeting much of the talk was aboutPastel's failure adequately to police the shop, whether ornot he should be permitted to continue as business agentthere, and, he triedto make itappear, about who was really SEASONAIRE, INC.to blame for the nonunion conditions in the cutting room.But all this had nothingto dowith either of his discharges.It all appears as an attemptby Piatek,from first to last, tochange thesubject,to shift the burden of the entire casefrom the issue of his conduct to the competence andbehavior of the business agent.The chargeswere explicitenough-Had the cutters been delinquent in not reportingcondit ions,and had Piatek misbehaved towardsGoldberg?Diamonte was the most skilled man in the shop,only heand Goldbergdo the marking, the most difficult part of thework.Goldberg saidDiamonte is guaranteeda bonus every3 months for this reason.Diamonte's punch card shows heis consistentlypaidexactly9 hours overtime weekly, strongindication the punching of his card is mechanical,probablydone perfunctorily by somebodyelse. But theUnion knewthis, no charge in that respect was made,and there is noproof the system of overpaymentto him had changed at all.NeverthelessPiatek blandlystated at the hearing thatDiamonte was fined$25 bythe executiveboard for notpunching his timecard in violation of state law. No one elserecalled such a thing, the charges in evidence do not speakabout it, and the minutes of the meeting say nothing on thesubjectat all. All the indications are that each one of thecutters admitted that with knowledge of the nonunion manworking theyhad been remiss in not reporting the fact totheUnion. Alone amongthe cutters Piatek said at thehearinghe didnot admit any guilt.In the teeth of thisdenial he admitted knowing all about it duringthe manyweeksithadbeen going on.The unioncontract in effectthroughoutPiatek'semployment providesthat a cutter whohas worked for 2weeks acquires permanent status as a regular workman. Italso providesthatworkmustalwaysbe sharedequallyamong all permanentemployeesin the shop, and that whenthere is not enoughfor allnone may be released but insteadallmust sharethe brunt of reducedwork equally.Piatek startedby testifying thatwhen he was first hiredGoldberg told him he "had only couple of days work forme." Two weekslater he asked could he bring his ownscissorsand theforeman said hecould.Piatek contended atthe hearing this meant,in keeping with a practice in thetrade,that he acquired permanent status.Goldbergtestifiedhe needed two cutters at that time,in part because therewas moreworkthan usual and in part because a regularman-Wilamsky-had left on vacation.He continued thatbetween the two cutters he hired, Rodriguez and Piatek, thelatterwas theless capable and thereforehe decided toarrangefor a "temporary" status for him.Both Goldbergand Pastel,the business agent,explained at the hearing thatthere has long been a practice in the industry for unioncutters to be hired, in certain situations,as temporarypeople forindefiniteperiods.The rationale given is that inorder not to prejudicethe fixed rights of regular, permanentcutters toshare the work,seasonal or other unusualincreasesin work volumeare performedby such temporarypeople,who can bereleased when in the judgment of theemployerhe thinks fit As a safeguard against abuse of theprivilege, and as protection of the rights of permanentpeople, the employerisrequired, soon after the initial419hiring, to advise his employer association in writing of hisintention to mark the man "temporary,"the associationmust then advise the Union,and the Union finally states itsagreement?Goldberg and Pastel testified that this is thearrangement that was made with respect to Piatek.Goldberg said that he initially obtained Piatek as arequested referral from Pastel,but that when he realized theman was not well qualified,he tried to obtain a replacementbut Pastel had none.He then had Seasonaire request itsAssociation to clear Piatek through the Union as atemporary man. Pastel corroborated this testimony and toprove the point there was received in evidence a letter datedJune 13,1969, from the Respondent to the National Skirtand Sportswear Association informing it that Piatek wastemporary,and a letter dated June 16, 1969,from theAssociation to the Union stating the same fact.Pastel thentestified he telephoned Piatek,read the Association's letterto him,and the man agreed to the temporary status. It willbe noted that Goldberg was then free, under the contractterms, to release him as a probationary if he had not beenwilling to stay as a temporary man. Piatek denied havingheard from Pastel at all.That in fact there is such a practice in the industry isestablishedbeyond question by other testimony fromPiatek plus another exhibit.He said his last job beforejoining the Respondent was for a company called Wippette,that he worked there 3 months,and that his status there was"temporary."When he was released from that job he wastold the reason was because there was not enough work forhim. He left,he said,without complaint.Piatek could notdo otherwise, for on April 1, 1969, at just about the time hestarted withWippette,the Association advised the Union,as another letter exhibit proves, that he was in fact a"temporary" man.Fair appraisal of the ultimate allegation of the complaint,that Piatek was discharged on March 27 because of some"protected"activity,and not because of lack of work,requires first an evaluation of the affirmative defense.There is a practice in this industry,in this area,of hiringtemporary cutters despite the literal wording of the Unioncontract.This is how Piatek worked for 3 months beforejoining the Respondent,this is what the letters to and fromtheAssociation in June 1969 showed,and this is thetestimony of Goldberg and Pastel.No reason appears fordiscrediting them.Ialso credit Piatek's testimony that hecleared the temporary status with Piatek by telephone.Piatek had done nothing to offend him up to that point.Perhaps the cutter's distaste for the business agent grewfrom a retroactive resentment over Pastel having agreedwith the Company'srequest originally,when it laterdeveloped the benefit first enjoyed could turn into adangerous status later.Iam satisfied Piatek knew all alonghe had no permanent status. His testimony would havebeen more credible had he protested his right to work onMarch 4,when he found himself in violent dispute withGoldberg. Instead, he injected an entirely extraneouselement,the Company's use of nonunion men at the cuttingtables.Had he really believed himself entitled to work2The Respondent Company bargains with the Union through theAssociation 420DECISIONSOF NATIONALLABOR RELATIONS BOARDunder the union contract, it would have been more a logicalargument to make.With this, the affirmative defense that he was properlyreleased on March 27 because there was not enough workassumesadded persuasion. Throughout the 9 monthsPiatek worked, there was a regular pattern of overtimeperformed by all the cutters, a consistent average of about 9or 10 hours each week. Clearly the work was distributed inkeepingwith the basic system. The company payrollrecords show that for the complete 6-week period startingwith the week ending March 13 and continuing through theweek ending April 17 no overtime work was performed byany cutter except Diamonte. And this is perfectly plausiblein the light of Diamont's special position. Piatek wasreleased in the very period when the work was slow, andGoldberg's testimony that this is the time of year whenseasonal lowsnormally occur is thus born out by hisrecords of earlier years. And, of course, it was also preciselythe occasion when "temporary" men may be releasedpursuant to the established practice.Analysis and ConclusionsA reason for the discharge Goldberg had to have. Inresistingthe Respondent's contention that it was for lack ofwork, the General Counsel must advance some othermotivation, an intent to discriminate against Piatek becauseof something he had done of disadvantage to theRespondent, and, of course, that something must be thekind of activity that is protected by the Statute. And itcertainly is possible that notwithstanding a valid reason fordischarge, an employer may dismiss a man for a prohibitedone.Much was made on the record of the fact Piatek was insharp conflict with theBusinessAgent Pastel; as alreadystated Piatek made every effort, both at the hearing and,according to him, at the shop committee and the executiveboard meetings to portray Pastel as a delinquent unionagent,indeed as responsible for the nonunion workingconditions in the shop. Seasonaire had moved its cuttingdepartment from Manhattan to Brooklyn, and Pastel, theManhattan business agent, remained nominally responsiblefor that company. It may well be, what with many vagariesin the testimony, that he really did not go to the Brooklynlocation for a year. The shop was reassigned to theBrooklyn business agent, Liebgott. Piatek slanted his storyto the idea the change reflected upon Pastel, provedsomehow he was no good. What relevance this entirebusiness of personal animosity between these two men, oreven the business agent's neglect, if neglectful he was, bearsto the question of Goldberg's attitude towards the cutter isnot clear at all.The unspoken innuendo here is that Pastel was out to getPiatek in retaliation and that Goldberg dismissed the manto please Pastel. Innuendo aside, there is no evidence thatPastel desired Piatek's discharge or gave any hint of suchdesire to the Respondent. On the contrary, even after thecutter had put Pastel on the spot by reporting the antiunionconditions, the business agent on his own took the initiativeto have him restored to work. It was in consequence of hisgood offices that Piatek was rehired on March 6.More significant, when it was all over Piatek filed aformal charge against the Union, alleging that it unlawfullyrefused to process his grievance on the discharge. The factisPiatek never did file any grievance with his union;investigation by the Regional Office produced no evidencesupporting that charge and it was dismissed. And as to theUnion having caused the discharge, there is neither chargenor complaint.If some of the facts of this case be taken out of context, acertain picture would emerge. For a number of weeks theRespondent had been using a nonunion cutter, Battey, forwork for which he was paid less than union scale; in anyevent, he had no union book and for some reason or otherthe arrangement served the Respondent's convenience. Theovert explanation at the hearing is that the Companywished to help the man learn a trade because of his needand his good will. It is probably true there was a technicalimpropriety in someone else punching Diamonte's card, theextra bonus man. But, while this practice too may havestopped, the Company is still paying him a bonus and nocomplaint by anyone has been made about it.There is no question Battey, the nonunion man, had beenworking contrary to union rules and Goldberg was aware ofthe contract violation while this was going on. I am satisfiedPiatek brought up the entire subject only after being firedon March 4and realizinghis temporarystatus,accepted bythe Union, left him no other course of action. This was hisway of combating the discharge and enhancing his chancesof returning to work. It was nevertheless Piatek whobrought thesematters to the Union's attention, and,whatever elsemay have happened, in the end theRespondent had to discontinue these practices. Had Piateknot brought up the subject, Goldberg could well havecontinued as in the past.Moreover, after the shopcommittee meeting, but before the final discharge onMarch 27, Goldberg tried to obtain a union book for Batteybut the Union refused to issue one. Did he later dischargethe man because he turned to his union to enforce contractprovisions against the employer? If this is a proper finding,it could prove an unfair labor practice by the Company.3This theory is at best a circumstantial case, and like allsuch cases carries weaknesses and supporting aspects. Thedischarge came after the man's conduct. The first weaknessis that there is no evidence of union animus, no indicationthatGoldberg felt hostile towards the Union, nothing, infact,thathe resented the union attitude of anyone,employee or union representative. The inference of illegalmotivation would have to apse purely from the sequence ofevents.Post hoc, propter hoc.By the end of the shopcommitteemeeting late on the afternoon of March 4,Goldberg knew that the beans had been spilled, he hadconfessed the error of his ways, and there was no longer anyquestion that the past practices were going to cease. He hadalready told Pastel he would cut it out, and he certainlyknew it was Piatek's doing that had brought him to thispass. Notwithstanding, when it was all over and settled heagreed to rehire Piatek simply because Pastel asked him todo so. Goldberg did not have to take him back. Pastel had3CfBunney Bros,139 NLRB 1516 SEASONAIRE,INC.421alreadysaid the man was temporary,and besides, he hadused foul language to him and been insubordinate.But if,with good reason to make the first discharge stick,Goldberg were willing nevertheless to take him back, can itbe found he harbored a hidden rancor and gave it vent 3weeks later?Every case must be evaluated on the totality of theevidence.Against the foregoing picture-the strongestpossible view that can be taken in support of thecomplaint-must be weighed the very persuasive factstending to prove the affirmative defense of a discharge forcause.Piatek was a temporary employee,he was subject todischarge when the work might decline,it in fact did fall offsubstantially at the very time he was dismissed.The test ofwhether an unfair labor practice has been committeddepends upon whether the General Counsel has proved hiscase by a preponderance of the substantial evidence on therecord as a whole.I find the evidence insufficient to provethat Piatek was unlawfully discharged. I shall thereforerecommend dismissal of the complaint.CONCLUSION OF LAWThe Respondent has not engaged in the unfair laborpractice alleged in the complaint.RECOMMENDED ORDERThe complaint herein should be, and it is herebydismissed.